




 Exhibit 10.1
 
SECOND AMENDMENT OF
LEASE AGREEMENT
 
THIS AGREEMENT is executed in duplicate and effective this 7th day of July,
2013, by and between PURDUE RESEARCH FOUNDATION , an Indiana corporation (formed
and existing under the Indiana Foundation or Holding Companies Act, Acts of
1921, ch. 25), (“PRF”), and ENDOCYTE (“COMPANY”). In consideration of their
mutual promises contained in this Amendment, the parties agree as follows:
 
WHEREAS, the parties hereto have entered into a Lease Agreement dated January
30, 2013, with a First Amendment of Lease Agreement dated May 17, 2013, between
PRF and COMPANY for certain premises at the Purdue Technology Center located at
3000 Kent Avenue, West Lafayette, Indiana; and
 
WHEREAS, the parties wish to amend provisions of the agreement:
 
NOW, THEREFORE, IN CONSIDERATION OF the mutual promises and covenants herein, it
is agreed between the parties hereto as follows:
 
 
1.
The Description of the Lease Premises shall read as follows:
 
 
 
 
 
24,211 square feet in Suites A1-100, A1-200, B1-008, B1-200, B1-201, B1-202,
B1-203, B1-300, B1-400, B1-500, A2-100, A2-300, B2-300, B2-400, B2-500, B2-603,
B2-700, B2-900, C1-201 and C1-202 (the “Leased Property”) located in the PURDUE
TECHNOLOGY CENTER at 3000 Kent Avenue, West Lafayette, Indiana (the “Building”)
in the Purdue Research Park (the “Park”). The Leased Property is more
particularly shown on EXHIBIT A, attached to this Lease and made a part of this
lease by this reference.
 
 
 
 
2.
The Monthly Rent Installment shall increase to Forty Seven Thousand Eight
Hundred Ninety-Six and 35/100 Dollars ($47,896.35).
 
 
 
 
3.
It is further agreed that all of the terms and conditions of said aforementioned
Lease Agreement dated January 30, 2013, with a First Amendment of Lease
Agreement dated May 17, 2013, except as hereby amended, are hereby affirmed and
shall remain in full force and effect during the remainder of the term thereof.

 
WITNESS the signatures and seal of the above parties the day and year first
above written.
 
PURDUE RESEARCH FOUNDATION
 
ENDOCYTE
 
 
 
 
By:
/s/ David L. Hodde
 
By:
/s/ Michael A. Sherman
 
David L. Hodde
  
 
Mike Sherman
 
Assistant Vice President
 
 
Chief Financial Officer
 
Director of Real Estate and Physical Facilities
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ P. Ron Ellis
 
 
 
 
P. Ron Ellis
 
 
 
 
President/CEO

 


 

 
EXHIBIT A
LEASED PREMISES 
 
Unit A1-200
Office Space
9,131 square feet
Unit B1-008
Office Space
80 square feet
Unit B1-200
Office Space
168 square feet
Unit B1-201
Office Space
230 square feet
Unit B1-202
Office Space
224 square feet
Unit B1-203
Office Space
363 square feet
Unit B1-300
Office Space
906 square feet
Unit B1-400
Office Space
(included in A1-200)
Unit A2-101
Office Space
253 square feet
Unit A2-104
Office Space
216 square feet
Unit A2-105
Office Space
161 square feet
Unit A2-108
Office Space
215 square feet
Unit A2-301
Office Space
325 square feet
Unit A2-304
Office Space
216 square feet
Unit A2-305
Office Space
161 square feet
Unit B2-300
Office Space
149 square feet
Unit B2-400
Office Space
1,513 square feet
Unit B2-500
Office Space
148 square feet
Unit B2-603
Office Space
253 square feet
Unit B2-700
Office Space
148 square feet
Unit B2-900
Office Space
149 square feet
Unit C1-201
Office Space
324 square feet
Unit C1-202
Office Space
191 square feet
 
 
 
 
Total Office Space
15,524 square feet
 
 
 
Unit A1-100
Lab Space
4,069 square feet
Unit B1-500
Lab Space
690 square feet
Unit A2-102
Lab Space
367 square feet
Unit A2-103
Lab Space
325 square feet
Unit A2-106
Lab Space
495 square feet
Unit A2-107
Lab Space
477 square feet
Unit A2-302
Lab Space
339 square feet
Unit A2-303
Lab Space
409 square feet
Unit B2-300
Lab Space
379 square feet
Unit B2-500
Lab Space
380 square feet
Unit B2-700
Lab Space
378 square feet
Unit B2-900
Lab Space
379 square feet
 
 
 
 
Total Lab Space
8,687 square feet

 
 

 

